ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Norman K. Gurstel, who was suspended from the practice of law, committed additional misconduct, namely misappropriation of client funds, since repaid, maintenance of two client trust accounts that he failed to disclose to the Director and signing of client trust account checks while he was suspended; and
WHEREAS, the respondent and the Director have entered into a stipulation wherein respondent waives his rights pursuant to Rules 14 and 18, Rules on Lawyers Professional Responsibility and his right to answer the petition and admits the allegations of the petition, and in which they jointly recommend that the appropriate discipline is disbarment; and
WHEREAS, this court has independently reviewed the record and agrees with the jointly recommended disposition,
IT IS HEREBY ORDERED that respondent Norman K. Gurstel is disbarred from the practice of law. The Director is awarded costs and disbursements in the amount of $900.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice